DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated May 25, 2022 was submitted on August 25, 2022.  Claims 1, 35, 41, 62, 66, 72 and 96 were amended.  Claim 121 was added.  Claims 28, 63 and 93 have been canceled.  Claims 3, 4, 6, 8-27, 29, 30, 33, 34, 37, 38, 40, 42-61, 64, 65, 68, 69, 71, 73-92, 95 and 97-120 were previously canceled.  Claims 1, 2, 5, 7, 31, 32, 35, 36, 39, 41, 62, 66, 67, 70, 72, 94, 96 and 121 are currently pending.
The amendments to the drawings have overcome the objections to the drawings (¶ 2 of the Office Action).  The drawing objections have therefore been withdrawn.
The amendments to claim 62 and the cancellation of claim 63 have overcome the objections to these claims (¶ 3 of the Office Action).  These objections have therefore been withdrawn.
The amendments to claims 41 and 62 and the cancellation of claim 63 have overcome the rejections of these claims under 35 U.S.C. §112(b) (¶¶ 8-10 of the Office Action).  These rejections have therefore been withdrawn.  The rejection of claim 70 under 35 U.S.C. §112(b) (¶¶ 8 and 11 of the Office Action) has been maintained as detailed below.
The amendments to claims 1, 35, 66 and 96 have overcome the prior art rejections of claims 1, 2, 5, 7, 31, 32, 35, 36, 39, 41, 62, 66, 67, 70, 72, 94 and 96 (¶¶ 14-17 and 22-54 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of these claims have been made as detailed below.  New claim 121 has also been rejected as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 depends from canceled claim 28 and is therefore indefinite.  For purposes of examination, claim 31 is being construed as depending from claim 1.  Claim 31 also recites the limitation “the force” in lines 1-2.  There is insufficient antecedent basis for this limitation in claim 1.  For purposes of examination, “the force” is being construed as “a force”.
Claim 70 recites the limitation “the display module” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 66, from which claim 70 depends, does not recite a display module.  For purposes of examination, claim 70 will be construed as depending from claim 67 which recites a display module.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 96 and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard et al. (International Patent Publication No. WO 2017/155932, cited in IDS submitted July 21, 2020).
Regarding claim 96, Couillard discloses a method of forming a curved vehicle interior component (Abstract, method of forming curved glass articles; [0065] of Couillard, vehicle interior component includes curved glass article) comprising: hot-forming a first area of a glass substrate ([0063] of Couillard, at least one bend formed in the glass sheet according to a hot forming process) having a first major surface and a second major surface opposite the first major surface ([0037] of Couillard, article comprises curved glass sheet; glass sheet necessarily has opposed major surfaces) to a first radius of curvature as measured on the second major surface ([0039] of Couillard, bends formed in glass sheet have a radius of curvature); and cold-forming a second area of the glass substrate ([0063] of Couillard, at least one bend formed in the glass sheet according to a cold forming process) to a second radius of curvature as measured on the second major surface ([0039] of Couillard, bends formed in glass sheet have a radius of curvature), the second area is adjacent to the first area (FIGS. 1A and 3, [0037] of Couillard, bends formed in adjacent portions of glass sheet such as #120 and #125 of FIG. 1A and in each of the views of FIG. 3).
Couillard does not specifically disclose that the first radius of curvature (i.e., the radius of curvature of the hot formed section) is less than the second radius of curvature (i.e., the radius of curvature of the cold formed section).  Couillard, however, discloses that cold-forming is limited to relatively large bend radii and induce permanent stresses in the bent glass article ([0008] of Couillard).  Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to hot form the bends with the smaller radii of curvature and cold form the bends with the larger radii of curvature to reduce the permanent stresses in the bent glass article as taught by Couillard ([0008] of Couillard).
Regarding claim 121, Couillard does not specifically disclose that the first radius of curvature is less than or equal to 100 mm and the second radius of curvature is greater than or equal to 500 mm.  Couillard, however, discloses that each bend in the glass sheet can have a different radius of curvature and that each bend can have a radius of curvature of 25 mm to 100 mm ([0039] of Couillard) or 500 mm to 5 m ([0039] of Couillard).  Couillard therefore discloses glass sheets having a first radius of curvature of 25 mm-100 mm and a second radius of curvature of 500 mm-5 m.  Couillard therefore clearly teaches first and second radius of curvature ranges that overlap with those recited in claim 121 which would render the claimed ranges obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
The Couillard reference has a common applicant and common joint inventors with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  The rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The Couillard reference also constitutes prior art under 35 U.S.C. §102(a)(1).  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome the rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
Claims 66 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard in view Rickerl.
Regarding claim 66, Couillard discloses a vehicle interior system ([0065] of Couillard, vehicle interior component) comprising a base having a curved surface ([0061] of Couillard, preform having adhesive applied thereto); a glass substrate disposed on the curved surface ([0061] of Couillard, glass sheet placed between preform with adhesive and a second preform; [0060] of Couillard, preform has curved surface), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (glass sheet would necessarily have opposed major surfaces, a minor surface, a width, a length and a thickness as recited); and an adhesive disposed between the curved surface and the glass substrate ([0061] of Couillard, glass sheet cold formed between preform with adhesive and another preform; adhesive would be disposed between glass sheet and preform in cold formed article), wherein the thickness is 1.5 mm or less ([0038] of Couillard, thickness of glass sheet can be 1-1.4 mm), wherein the second major surface comprises a first area having a cold-formed curved surface ([0063] of Couillard, at least one bend formed in the glass sheet according to a cold forming process) including a first radius of curvature of 500 mm or greater ([0039] of Couillard, bends formed in glass sheet have a radius of curvature of 500 mm to 5 m), and wherein the second major surface comprises a second area having a hot-formed curved surface ([0063] of Couillard, at least one bend formed in the glass sheet according to a hot forming process) including a second radius of curvature ([0039] of Couillard, bends formed in glass sheet have a radius of curvature), wherein the second area extends from the first area (FIG. 2A of Couillard, curved areas #320, #325, #380 and #385 extend from one another; curved areas #335, #345 and #355 extend from one another).
Couillard does not specifically disclose that the second radius of curvature is smaller than the first radius of curvature.  Couillard, however, discloses that cold-forming is limited to relatively large bend radii and induce permanent stresses in the bent glass article ([0008] of Couillard).  Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to hot form the bends with the smaller radii of curvature and cold form the bends with the larger radii of curvature to reduce the permanent stresses in the bent glass article as taught by Couillard ([0008] of Couillard).
Couillard also does not specifically disclose that the glass sheet has a width is in a range from about 5 cm to about 250 cm and a length of from about 5 cm to about 250 cm.  Moreover, Couillard are silent regarding the dimensions of the glass sheet.  Rickerl, however, discloses a curved glass article (Abstract of Rickerl) which can be used as a vehicle interior component having dimensions that independently vary from 10 cm to 1 m (i.e., 10-100 cm) ([0047] of Rickerl.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the vehicle interior component of Couillard from a glass sheet having length and width dimensions of 10-100 cm as taught by Rickerl since Rickerl establishes that it was known to form curved glass articles for automobile interior components from glass sheets having those dimensions.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 94, Couillard does not specifically disclose a vehicle interior system wherein the second radius of curvature (i.e., the radius of curvature of the hot-formed curved surface) is less than 500 mm.  Couillard, however, discloses that each bend in the glass sheet can have a different radius of curvature and that each bend can have a radius of curvature of 25 mm to 5 m (25 mm-5000 mm) ([0039] of Couillard).  Couillard therefore discloses glass sheets having a first radius of curvature of 25 mm-5000 mm and a second radius of curvature of 25 mm-5000 mm.  Couillard therefore clearly teaches first and second radius of curvature ranges that overlaps with that recited in claim 94 (i.e., a second radius of curvature of less than 500 mm as recited in claim 94) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claims 1, 2, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (International Patent Publication No. WO 2016/007815, cited in IDS submitted June 6, 2021) in view of Galuppi et al. (“Optimal Cold Bending of Laminated Glass”, Int’l. J. of Solids & Structures, Vols. 67-68, pp. 231-243, April 29, 2015) and Rickerl et al. (International Patent Publication No. WO 2015/084902, cited in IDS submitted June 6, 2021).
Regarding claim 1, McFarland discloses a vehicle interior system ([0026] of McFarland, applique assembly applied to glass roof elements found in a sunroof or panoramic roof of a vehicle; sunroof and panoramic roof are exposed to the inside of the vehicle and are therefore vehicle interior components) comprising a base having a curved surface (FIG. 4, [0030] of McFarland, substrate #410 comprising non-planar surface #420); a cold-formed glass substrate disposed on the curved surface (FIG. 4, [0030] of McFarland, glass sheet #410 shaped to conform to non-planar surface #420; [0035] of McFarland, glass sheet shaped by cold-forming), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (FIG. 4 of McFarland, cold formed glass sheet would necessarily have opposed major surfaces, a minor surface, a width, a length and a thickness as recited); an adhesive disposed between the curved surface and the glass substrate ([0009] of McFarland, glass sheet and substrate attached together using adhesive).
McFarland does not specifically disclose at least one stress-reduction component in a location that reduces an amount of adhesive stress in one or more areas of the adhesive, wherein the at least one stress-reduction component comprises one of an area of the curved surface comprising a radius of curvature that is larger than that of another area of the curved surface and a hot-formed area of the cold-formed glass substrate.  Galuppi, however, discloses that cold-bent laminated glass which is bent to a sinusoidal curvature has a lower shear stress in the adhesive interlayer than laminated glass bent to a constant curvature (Abstract, pg. 232, left col., 5th full ¶ of Galuppi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cold form the glass in McFarland using a substrate or base having a sinusoidal curvature rather than a constant curvature bend in order to reduce the shear stress in the adhesive interlayer as taught by Galuppi (pg. 232, left col., 5th full ¶ of Galuppi).  The sinusoidal curvature has a varying radius of curvature with the maximum curvature at the center of the bend and increasing and approaching infinity (i.e., flat) moving away from the center of the bend (pg. 238, FIG. 9 of Galuppi).  It is noted that the claim only requires one of the recited alternatives (i.e., larger radius of curvature of the curved surface and a hot formed area of the glass substrate).  
McFarland does not specifically disclose that the glass sheet has a width in a range from about 5 cm to about 250 cm and a length of from about 5 cm to about 250 cm and wherein the second major surface of the glass sheet comprises a first radius of curvature of 500 mm or greater.  Moreover, McFarland are silent regarding the dimensions and the radius of curvature of the glass sheet.  Rickerl, however, discloses a curved glass article (Abstract of Rickerl) which can be used as a vehicle interior component having dimensions that independently vary from 10 cm to 1 m (i.e., 10-100 cm) and a radius of curvature of 2-2.5 m (i.e., 2000-2500 mm) ([0047] of Rickerl).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the vehicle interior component of Couillard from a glass sheet having length and width dimensions of 10-100 cm and a radius of curvature of 2000-2500 mm as taught by Rickerl since Rickerl establishes that it was known to form curved glass articles for automobile interior components from glass sheets having the recited dimensions and radius of curvature.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 2, McFarland discloses that the vehicle interior system further comprises a display module attached to the first major surface and comprising a second radius of curvature that is within 10% of the first radius of curvature ([0045] of McFarland, touch pads and associated electronics provided in an underlying substrate or intermediate layer with cold formed glass sheet directly adjacent; touch pad would necessarily have a radius of curvature approximating the cold formed glass sheet in order to permit touch functionality).
Regarding claim 31, McFarland discloses that a force is directed opposite to a restoring force of the glass substrate in the cold-formed shape ([0009] of McFarland, cold-formed glass sheet and non-planar surface of substrate attached together using adhesive; adhesive and substrate would necessarily exert a force on the sheet to retain the cold-formed shape opposite to that of a restoring force of the glass substrate).
Regarding claim 32, Galuppi suggest that the location of the at least one stress-reduction component comprises an edge of the first major surface (pg. 238, FIG. 9 of Galuppi, radius of curvature maximum at center of bend and increases moving away from center; radius of curvature would therefore necessarily be larger at the ends of the modified cold-formed glass assembly).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland in view of Galuppi and Rickerl as applied to claim 1 above and further in view of Faik et al. (U.S. Patent Application Publication No. 2018/0111569 A1, cited in IDS submitted July 21, 2020).
Regarding claim 5, McFarland does not specifically disclose that the adhesive (i.e., the adhesive disposed between the base and the curved glass substrate) is disposed between the glass substrate and the display module.  Moreover, while McFarland discloses a display module attached to the first major surface of the glass sheet ([0045] of McFarland), McFarland does not specifically disclose how the display is attached to the glass.  Faik, however, discloses a panel for a vehicle interior component comprising a cold-formed glass sheet bonded to a carrier which functions as a holding element for a cold formed glass sheet ([0021] of Faik) and wherein a display is attached to the glass sheet using an adhesive (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive).  Faik also discloses that the adhesive (i.e., the adhesive disposed between the base and the curved glass substrate) is disposed between the glass substrate and the display module (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive; adhesive may be optically clear adhesive; [0021] of Faik, optically clear adhesive used to bond carrier to cold formed glass cover layer).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to attach the display to the curved glass article of Couillard using an adhesive as taught by Faik.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 7, Faik discloses that the glass substrate comprises a periphery adjacent the minor surface, and the adhesive is disposed between the periphery of the second major surface and the display module (FIG. 5, [0044] of Faik, cold formed glass cover layer #22 glued to carrier frame #25; display #26 arranged in frame cut out of carrier; adhesive therefore between edge of display and periphery of glass cover layer #22).
Claims 35 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard in view of Galuppi and Rickerl.
Regarding claim 35, Couillard discloses a vehicle interior system ([0065] of Couillard, vehicle interior component) comprising a base having a curved surface ([0061] of Couillard, preform having adhesive applied thereto; [0060] of Couillard, preform has curved surface); a cold-formed glass substrate disposed on the curved surface ([0061] of Couillard, glass sheet placed between preform with adhesive and a second preform and cold formed), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (glass sheet would necessarily have opposed major surfaces, a minor surface, a width, a length and a thickness as recited); and an adhesive disposed between the curved surface and the glass substrate ([0061] of Couillard, glass sheet cold formed between preform with adhesive and another preform; adhesive would be disposed between glass sheet and preform in cold formed article), wherein the thickness is 1.5 mm or less ([0038] of Couillard, thickness of glass sheet can be 1-1.4 mm), wherein the second major surface comprises a first radius of curvature of 500 mm or greater ([0039] of Couillard, bends formed in glass sheet have a radius of curvature of 500 mm to 5 m), and wherein the second major surface comprises a second radius of curvature that is greater than the first radius of curvature ([0037] of Couillard, sheet has multiple bends; ([0039] of Couillard, each bend has a different radius of curvature; each bend can have a radius of curvature of 500 mm to 5 m; Couillard therefore discloses first and second bends each having a different radius of curvature of 500 mm or greater).
Couillard does not specifically disclose that the first radius of curvature is disposed proximate to a first curved area of the curved surface, wherein the second radius of curvature is disposed proximate to a second curved area of the curved surface, wherein the first curved area extends from the second curved area, wherein the first and second curved areas are curved along the same direction.  Galuppi, however, discloses that cold-bent laminated glass which is bent to a sinusoidal curvature has a lower shear stress in the adhesive interlayer than laminated glass bent to a constant curvature (Abstract, pg. 232, left col., 5th full ¶ of Galuppi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cold form the glass in Couillard using a substrate or base having a sinusoidal curvature rather than a constant curvature bend in order to reduce the shear stress in the adhesive interlayer as taught by Galuppi (pg. 232, left col., 5th full ¶ of Galuppi).  The sinusoidal curvature has a varying radius of curvature with the maximum curvature at the center of the bend and increasing and approaching infinity (i.e., flat) moving away from the center of the bend (pg. 238, FIG. 9 of Galuppi).  The sinusoidal curvature of the base in the modified system would therefore include the first curved area extending from the second curved area, wherein the first and second curved areas are curved along the same direction as recited in claim 35 and a second radius of curvature that is smaller than the first radius of curvature, wherein the second area extends from the first area.
Couillard also does not specifically disclose that the glass sheet has a width is in a range from about 5 cm to about 250 cm and a length of from about 5 cm to about 250 cm.  Moreover, Couillard are silent regarding the dimensions of the glass sheet.  Rickerl, however, discloses a curved glass article (Abstract of Rickerl) which can be used as a vehicle interior component having dimensions that independently vary from 10 cm to 1 m (i.e., 10-100 cm) ([0047] of Rickerl.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the vehicle interior component of Couillard from a glass sheet having length and width dimensions of 10-100 cm as taught by Rickerl since Rickerl establishes that it was known to form curved glass articles for automobile interior components from glass sheets having those dimensions.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 62, Couillard discloses that the second radius of curvature is disposed in an area of the second major surface that is opposite to an area of the first major surface at which the adhesive has an above average adhesive stress as recited in claim 62 ([0061], FIG. 1A of Couillard, adhesive disposed on preform adjacent the perimeter of the glass sheet including in bend regions #120, #125 with a higher radius of curvature than bend region #140; adhesive adjacent bonded perimeter of glass sheet in bend regions #120, #125 therefore includes areas of elevated adhesive stress as recited in claim 63, including an area of local maximum adhesive stress as disclosed in the specification at [00156] and in FIG. 21A).
Claims 67, 70 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard in view of Rickerl as applied to claim 66 above and further in view of Faik.
Regarding claim 67, Couillard does not specifically disclose that the vehicle interior system further comprises a display module attached to the first major surface and comprising a third radius of curvature that is within 10% of the first radius of curvature.  Moreover, while Couillard discloses that the inner ply of the curved glass article may be placed on an underlying support such as a display ([0059] of Couillard), Couillard does not specifically disclose how the display is attached to the glass or the radius of curvature of the display.  Faik, however, discloses a cold formed panel for a vehicle interior wherein a display is attached to the glass panel using an adhesive (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to attach the display to the curved glass article of Couillard using an adhesive as taught by Faik.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claims 70, Faik discloses that the adhesive (i.e., the adhesive disposed between the base and the curved glass substrate) is disposed between the glass substrate and the display module (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive; adhesive may be optically clear adhesive; [0021] of Faik, optically clear adhesive used to bond carrier to cold formed glass cover layer).
Regarding claims 72, Faik discloses that the glass substrate comprises a periphery adjacent the minor surface, and the adhesive is disposed between the periphery of the second major surface and the display module (FIG. 5, [0044] of Faik, cold formed glass cover layer #22 glued to carrier frame #25; display #26 arranged in frame cut out of carrier; adhesive therefore between edge of display and periphery of glass cover layer #22).
Claims 36, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard in view of Galuppi and Rickerl as applied to claim 35 above and further in view of Faik.
Regarding claims 36, Couillard does not specifically disclose that the vehicle interior system further comprises a display module attached to the first major surface and comprising a third radius of curvature that is within 10% of the first radius of curvature.  Moreover, while Couillard discloses that the inner ply of the curved glass article may be placed on an underlying support such as a display ([0059] of Couillard), Couillard does not specifically disclose how the display is attached to the glass or the radius of curvature of the display.  Faik, however, discloses a cold formed panel for a vehicle interior wherein a display is attached to the glass panel using an adhesive (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to attach the display to the curved glass article of Couillard using an adhesive as taught by Faik.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claims 39, Faik discloses that the adhesive (i.e., the adhesive disposed between the base and the curved glass substrate) is disposed between the glass substrate and the display module (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive; adhesive may be optically clear adhesive; [0021] of Faik, optically clear adhesive used to bond carrier to cold formed glass cover layer).
Regarding claims 41, Faik discloses that the glass substrate comprises a periphery adjacent the minor surface, and the adhesive is disposed between the periphery of the second major surface and the display module (FIG. 5, [0044] of Faik, cold formed glass cover layer #22 glued to carrier frame #25; display #26 arranged in frame cut out of carrier; adhesive therefore between edge of display and periphery of glass cover layer #22).
 Claims 35, 36, 39, 41 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Faik in view of Galuppi and Rickerl.
Regarding claim 35, Faik discloses a vehicle interior system (Abstract of Faik, panel for a vehicle interior) comprising a base having a curved surface (FIG. 5, [0044] of Faik, carrier #25 which has a curved surface); a cold-formed glass substrate disposed on the curved surface (FIG. 5, [0044] of Faik, glass cover layer #22 bent by cold-forming glued to carrier frame), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (glass cover layer #22 of Faik would necessarily have opposed major surfaces, a minor surface, a width, a length and a thickness as recited); and an adhesive disposed between the curved surface and the glass substrate ([0044] of Faik, glass cover layer #22 glued to carrier frame; [0021] of Faik, cover layer fixed to carrier with adhesive), wherein the thickness is 1.5 mm or less ([0044] of Faik, glass cover layer #22 has a thickness of 0.4 mm).
Faik does not specifically disclose that the first radius of curvature is disposed proximate to a first curved area of the curved surface, wherein the second radius of curvature is disposed proximate to a second curved area of the curved surface, wherein the first curved area extends from the second curved area, wherein the first and second curved areas are curved along the same direction.  Galuppi, however, discloses that cold-bent laminated glass which is bent to a sinusoidal curvature has a lower shear stress in the adhesive interlayer than laminated glass bent to a constant curvature (Abstract, pg. 232, left col., 5th full ¶ of Galuppi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cold form the glass in Couillard using a substrate or base having a sinusoidal curvature rather than a constant curvature bend in order to reduce the shear stress in the adhesive interlayer as taught by Galuppi (pg. 232, left col., 5th full ¶ of Galuppi).  The sinusoidal curvature has a varying radius of curvature with the maximum curvature at the center of the bend and increasing and approaching infinity (i.e., flat) moving away from the center of the bend (pg. 238, FIG. 9 of Galuppi).  The sinusoidal curvature of the base in the modified system would therefore include the first curved area extending from the second curved area, wherein the first and second curved areas are curved along the same direction as recited in claim 35 and a second radius of curvature that is smaller than the first radius of curvature, wherein the second area extends from the first area.
Faik also does not specifically disclose that the glass sheet has a width in a range from about 5 cm to about 250 cm and a length of from about 5 cm to about 250 cm.  Moreover, Faik is silent regarding the dimensions of the glass sheet.  Faik also does not specifically disclose that the second major surface of the glass cover layer comprises a first radius of curvature of 500 mm or greater, and wherein the second major surface comprises a second radius of curvature that is greater than the first radius of curvature.  Moreover, Faik discloses a glass cover sheet having multiple bends (FIG. 5 of Faik) but does not specifically disclose the radius of curvature of the bends.  Rickerl, however, discloses a curved glass article (Abstract of Rickerl) which can be used as a vehicle interior component having dimensions that independently vary from 10 cm to 1 m (i.e., 10-100 cm) ([0047] of Rickerl).  Rickerl also discloses that the curved glass article can have a bend having a radius of curvature of 2-2.5 m (i.e., 2000-2500 mm) and a bend having a radius of curvature of 4-5 m (i.e., 4000-5000 mm) ([0047] of Rickerl).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the vehicle interior component of Faik from a glass sheet having length and width dimensions of 10-100 cm and radii of curvature of 2000-2500 mm and 4000-5000 mm as taught by Rickerl since Rickerl establishes that it was known to form curved glass articles for automobile interior components from glass sheets having those dimensions and radii of curvature.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 36, Faik discloses that the vehicle interior system further comprises a display module attached to the first major surface and comprising a third radius of curvature that is within 10% of the first radius of curvature (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive; display bonded to bent glass cover would necessarily have a radius of curvature closely approximating that of the cover).
Regarding claim 39, Faik discloses that the adhesive (i.e., the adhesive disposed between the base and the curved glass substrate) is disposed between the glass substrate and the display module (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive; adhesive may be optically clear adhesive; [0021] of Faik, optically clear adhesive used to bond carrier to cold formed glass cover layer).
Regarding claim 41, Faik discloses that the glass substrate comprises a periphery adjacent the minor surface, and the adhesive is disposed between the periphery of the second major surface and the display module (FIG. 5, [0044] of Faik, cold formed glass cover layer #22 glued to carrier frame #25; display #26 arranged in frame cut out of carrier; adhesive therefore between edge of display and periphery of glass cover layer #22).
Regarding claim 62, Faik does not specifically disclose that the second radius of curvature is disposed in an area of the second major surface that is opposite to an area of the first major surface at which the adhesive has an above average adhesive stress.  Faik, however, discloses adhesive disposed on carrier #25 which is adjacent the perimeter of the glass cover sheet #22 including in bend region with a higher radius of curvature in upper portion of panel (FIG. 5 of Faik).  Adhesive adjacent bonded perimeter of glass sheet in cold-formed bend region would necessarily include areas of above average adhesive stress as recited in claim 62.  Moreover, as disclosed in the specification of the instant application, elevated stress exists in the perimeter regions of a cold-formed glass sheet ([00156], FIG. 21A of specification).
Claims 66, 67, 70, 72 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Faik in view of Rickerl.
Regarding claim 66, Faik discloses a vehicle interior system (Abstract of Faik, panel for a vehicle interior) comprising a base having a curved surface (FIG. 5, [0044] of Faik, carrier #25 which has a curved surface); a glass substrate disposed on the curved surface (FIG. 5, [0044] of Faik, glass cover layer #22 bent by cold-forming glued to carrier frame), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (glass cover layer of Faik  would necessarily have opposed major surfaces, a minor surface, a width, a length and a thickness as recited); and an adhesive disposed between the curved surface and the glass substrate ([0044] of Faik, glass cover layer #22 glued to carrier frame; [0021] of Faik, cover layer fixed to carrier with adhesive), wherein the thickness is 1.5 mm or less ([0044] of Faik, glass cover layer #22 has a thickness of 0.4 mm), wherein the second major surface comprises a first area having a cold-formed curved surface ([0044] of Faik, cover layer #22 bent by cold forming), wherein the second area extends from the first area (FIG. 5 of Faik, curved areas of panel extend from one another).
Faik does not specifically disclose that the second major surface of the glass cover layer comprises a second area having a hot-formed curved surface including a second radius of curvature.  Moreover, Faik discloses a glass cover sheet having bends made by cold-forming ([0017] of Faik) or by hot forming ([0018] of Faik) but does not specifically disclose a sheet having a bend made by cold forming and a bend made by hot forming.  Faik however discloses that cold-formed bending is fast and energy efficient and allows functional elements subject to degradation at hot forming temperatures to be attached prior to bending ([0017] of Faik) but that a hot-formed bend does not need to be held in shape by a carrier or holding element to prevent the panel from regaining its initial shape ([0018] of Faik).  Faik also discloses a panel wherein displays #26 are attached to a first bend region of the cover glass #22 and a second bend region does not have an attached display (FIG. 5 of Faik).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form bends by a hot forming method in areas of the glass cover layer of Faik without an attached display or other functional element in addition to a cold formed bend in areas where a display is present.  One of skill in the art would have been motivated to do so in order to avoid the need in the hot-formed bend regions of a carrier or holding element to prevent the panel from regaining its initial shape as taught by Faik ([0018] of Faik) while allowing for the attachment of the display in the cold-bent regions as also taught by Faik ([0017] of Faik)and to reduce the stresses present in the cold formed glass sheet, as taught by Frebourg (pg. 7, 2nd full ¶ of Frebourg).
Faik also does not specifically disclose that the second radius of curvature is smaller than the first radius of curvature.  Faik, however, discloses a curved glass sheet wherein display elements are provided in areas having a high radius of curvature and are not provided in areas with a smaller radius of curvature (FIG. 5 of Faik, displays #26 provided in upper portion of bent cover glass #22 with a high radius of curvature but not present in bend region with lower radius of curvature at center of panel).  Faik also discloses that cold-formed bending allows functional elements subject to degradation at hot forming temperatures (i.e., displays) to be attached prior to bending ([0017] of Faik) but that a hot-formed bend does not need to be held in shape by a carrier or holding element to prevent the panel from regaining its initial shape ([0018] of Faik).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use cold-forming for the high radius of curvature upper portion of the panel of FIG. 5 which includes the displays to avoid degradation of the displays at hot forming temperatures and to use hot forming for the lower radius of curvature bend which does not have a display to avoid the need for a carrier or holding element to prevent the panel from regaining its initial shape as taught by ([0017]-[0018] of Faik).
Faik also does not specifically disclose that the glass sheet has a width in a range from about 5 cm to about 250 cm and a length of from about 5 cm to about 250 cm.  Moreover, Faik is silent regarding the dimensions of the glass sheet.  Faik also does not specifically disclose that the second major surface of the glass cover layer comprises a first radius of curvature of 500 mm or greater, and wherein the second major surface comprises a second radius of curvature that is greater than the first radius of curvature.  Moreover, Faik discloses a glass cover sheet having multiple bends (FIG. 5 of Faik) but does not specifically disclose the radius of curvature of the bends.  Rickerl, however, discloses a curved glass article (Abstract of Rickerl) which can be used as a vehicle interior component having dimensions that independently vary from 10 cm to 1 m (i.e., 10-100 cm) ([0047] of Rickerl).  Rickerl also discloses that the curved glass article can have a bend having a radius of curvature of 2-2.5 m (i.e., 2000-2500 mm) and a bend having a radius of curvature of 4-5 m (i.e., 4000-5000 mm) ([0047] of Rickerl).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the vehicle interior component of Faik from a glass sheet having length and width dimensions of 10-100 cm and radii of curvature of 2000-2500 mm and 4000-5000 mm as taught by Rickerl since Rickerl establishes that it was known to form curved glass articles for automobile interior components from glass sheets having those dimensions and radii of curvature.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 67, Faik discloses that the vehicle interior system further comprises a display module attached to the first major surface and comprising a third radius of curvature that is within 10% of the first radius of curvature (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive; display bonded to bent glass cover would necessarily have a radius of curvature closely approximating that of the cover).
Regarding claim 70, Faik discloses that the adhesive (i.e., the adhesive disposed between the base and the curved glass substrate) is disposed between the glass substrate and the display module (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive; adhesive may be optically clear adhesive; [0021] of Faik, optically clear adhesive used to bond carrier to cold formed glass cover layer).
Regarding claim 72, Faik discloses that the glass substrate comprises a periphery adjacent the minor surface, and the adhesive is disposed between the periphery of the second major surface and the display module (FIG. 5, [0044] of Faik, cold formed glass cover layer #22 glued to carrier frame #25; display #26 arranged in frame cut out of carrier; adhesive therefore between edge of display and periphery of glass cover layer #22).
Regarding claim 94, Faik does not specifically disclose that the second radius of curvature (i.e., the radius of curvature of the hot-formed curved surface) is less than 500 mm as recited in claim 94.  Faik, however, discloses a curved glass sheet wherein display elements are provided in areas having a high radius of curvature and are not provided in areas with a smaller radius of curvature (FIG. 5 of Faik, displays #26 provided in upper portion of bent cover glass #22 with a high radius of curvature but not present in bend region with lower radius of curvature at center of panel).  Faik also discloses that cold-formed bending allows functional elements subject to degradation at hot forming temperatures (i.e., displays) to be attached prior to bending ([0017] of Faik) but that a hot-formed bend does not need to be held in shape by a carrier or holding element to prevent the panel from regaining its initial shape ([0018] of Faik).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use cold-forming for the high radius of curvature upper portion of the panel of FIG. 5 which includes the displays to avoid degradation of the displays at hot forming temperatures and to use hot forming for the lower radius of curvature bend which does not have a display to avoid the need for a carrier or holding element to prevent the panel from regaining its initial shape as taught by ([0017]-[0018] of Faik).
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Faik.
Regarding claim 96, Faik discloses a method of forming a curved vehicle interior component (Abstract of Faik, panel for a vehicle interior; [0017] of Faik, method of making panel disclosed) comprising: hot-forming a first area of a glass substrate having a first major surface and a second major surface opposite the first major surface to a first radius of curvature as measured on the second major surface ([0018] of Faik, glass cover layer may be bent by hot forming).
Faik does not specifically disclose cold-forming a second area of the glass substrate (i.e., the hot formed glass substrate) to a second radius of curvature as measured on the second major surface, wherein the second area is adjacent the first area.  Moreover, Faik discloses that the bends in the glass cover sheet can be made by cold-forming ([0017] of Faik) or by hot forming ([0018] of Faik) but does not specifically disclose a sheet having a bend made by cold forming and a bend made by hot forming.  Faik however discloses that cold-formed bending is fast and energy efficient and allows functional elements subject to degradation at hot forming temperatures to be attached prior to bending ([0017] of Faik) but that a hot-formed bend does not need to be held in shape by a carrier or holding element to prevent the panel from regaining its initial shape ([0018] of Faik).  Faik also discloses a panel wherein displays #26 are attached to a first bend region of the cover glass #22 and a second bend region does not have an attached display (FIG. 5 of Faik).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form bends by a hot forming method in areas of the glass cover layer of Faik without an attached display or other functional element in addition to a cold formed bend in areas where a display is present.  One of skill in the art would have been motivated to do so in order to avoid the need in the hot-formed bend regions of a carrier or holding element to prevent the panel from regaining its initial shape as taught by Faik ([0018] of Faik) while allowing for the attachment of the display in the cold-bent regions as also taught by Faik ([0017] of Faik).  The bend areas in the article of Faik are adjacent one another (FIG. 5 of Faik).
Faik also does not specifically disclose that the first radius of curvature (i.e., the radius of curvature of the hot-formed section) is less than the second radius of curvature (i.e., the radius of curvature of the cold-formed section).  Faik, however, discloses a curved glass sheet wherein display elements are provided in areas having a high radius of curvature and are not provided in areas with a smaller radius of curvature (FIG. 5 of Faik, displays #26 provided in upper portion of bent cover glass #22 with a high radius of curvature but not present in bend region with lower radius of curvature at center of panel).  Faik also discloses that cold-formed bending allows functional elements subject to degradation at hot forming temperatures (i.e., displays) to be attached prior to bending ([0017] of Faik) but that a hot-formed bend does not need to be held in shape by a carrier or holding element to prevent the panel from regaining its initial shape ([0018] of Faik).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use cold-forming for the high radius of curvature upper portion of the panel of FIG. 5 which includes the displays to avoid degradation of the displays at hot forming temperatures and to use hot forming for the lower radius of curvature bend which does not have a display to avoid the need for a carrier or holding element to prevent the panel from regaining its initial shape as taught by ([0017]-[0018] of Faik).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 28, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 8 of U.S. Patent No. 10,549,704 B2 (the reference patent) in view of Galuppi and Rickerl.
Regarding claim 1, claim 1 of the reference patent discloses a base having a curved surface (substrate comprising non-planar surface), a cold-formed glass substrate disposed on the curved surface (glass sheet cold-formed to conform to non-planar surface) and having first and second major surfaces, a thickness, a length and a width (glass sheet would necessarily possess these characteristics), at least one stress-reduction component (non-planar surface includes groove defining recess which retains the glass sheet).  Claim 8 of the reference patent depends from claim 1 and recites that the glass sheet has a thickness of 0.5-1.5 mm.  Claim 1 of the reference patent does not specifically disclose an adhesive disposed between the curved surface and the glass substrate.  Claim 3, however, depends from claim 1 and recites that the assembly does not comprise an adhesive layer attaching the substrate to the glass sheet.  Since claim 3 depends from and therefore narrows claim 1 of the reference patent, claim 1 of the reference patent encompasses assemblies including an adhesive layer attaching the substrate to the glass sheet {See 37 C.F.R. 1.75(c), dependent claim further limits claim from which it depends}.  The claims of the reference patent do not recite a stress reduction component comprising a larger radius of curvature as recited in claim 1.  Galuppi, however, provides motivation to use a stress reduction element comprising a larger radius of curvature (see analysis of claim 1 above).  The claims of the reference patent also do not recite the width and length dimensions recited in claim 1.  Rickerl, however, render a glass sheet having these dimensions obvious (see rejection of claim 1 over McFarland in view of Rickerl above).  Regarding claim 28, the recess of the claims of the reference patent retains the shape of the cold-formed glass sheet and therefore is a recess configured to exert force on the substrate.  Regarding claim 31, the force exerted by the recess of the claims of the reference patent on the glass sheet would necessarily be opposed to a restoring force in order to retain the shape.  Regarding claim 32, the glass sheet of the claims of the reference patent is formed into the recess and is therefore located at an edge of the glass sheet.
Claim 35 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/082,723 in view of Galuppi and Rickerl.
Regarding claim 35, claim 1 of the reference application discloses a vehicle interior system (glass article of a vehicle interior component) comprising a base having a curved surface (preform comprising a support surface; glass sheet conforms to support surface and has complexly curved shape; support surface therefore also has complexly-curved shape) a cold-formed glass substrate disposed on the curved surface (glass sheet adhered to support surface), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (glass sheet would necessarily possess these characteristics); and an adhesive disposed between the curved surface and the glass substrate (glass sheet adhered to support surface via adhesive layer).
Claim 1 of the reference application does not specifically disclose that the first radius of curvature is disposed proximate to a first curved area of the curved surface, wherein the second radius of curvature is disposed proximate to a second curved area of the curved surface, wherein the first curved area extends from the second curved area, wherein the first and second curved areas are curved along the same direction.  Galuppi, however, discloses that cold-bent laminated glass which is bent to a sinusoidal curvature has a lower shear stress in the adhesive interlayer than laminated glass bent to a constant curvature (Abstract, pg. 232, left col., 5th full ¶ of Galuppi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cold form the glass using a substrate or base having a sinusoidal curvature in order to reduce the shear stress in the adhesive interlayer as taught by Galuppi (pg. 232, left col., 5th full ¶ of Galuppi).  The sinusoidal curvature has a varying radius of curvature with the maximum curvature at the center of the bend and increasing and approaching infinity (i.e., flat) moving away from the center of the bend (pg. 238, FIG. 9 of Galuppi).  The sinusoidal curvature of the base in the modified system would therefore include the first curved area extending from the second curved area, wherein the first and second curved areas are curved along the same direction as recited in claim 35 and a second radius of curvature that is smaller than the first radius of curvature, wherein the second area extends from the first area.
Claim 1 of the reference application does not specifically disclose that the thickness of the glass sheet is 1.5 mm or less.  Claim 10 of the reference application, however, depends from claim 1 of the reference application and recites that the glass sheet has a thickness of 25 µm to 5 mm.  Claim 10 of the reference application therefore clearly teaches a thickness range (i.e., 25 µm to 5 mm) that overlaps with that recited in claim 35 (i.e., 1.5 mm or less) which would render the claimed thickness range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 1 of the reference application also does not specifically disclose that the second major surface of the glass sheet comprises a first radius of curvature of 500 mm or greater and a second radius of curvature that is greater than the first radius of curvature.  Claim 12 of the reference application, which depends from claim 1 of the reference application, recites that the first and second bends each have a radius of curvature greater than 25 mm and less than 5 m.  Claim 11 of the reference application therefore clearly teaches a radius of curvature range (i.e., 25 mm to 5 m) for each bend that overlaps with that recited in claim 35 (i.e., first radius of curvature of 500 mm or greater and second radius of curvature greater than first) which would render the claimed radius of curvature ranges obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 1 of the reference application does not specifically disclose that the width glass substrate is in a range from about 5 cm to about 250 cm, and the length of the glass substrate is from about 5 cm to about 250 cm.  Rickerl, however, discloses a curved glass article (Abstract of Rickerl) which can be used as a vehicle interior component having dimensions that independently vary from 10 cm to 1 m (i.e., 10-100 cm) ([0047] of Rickerl).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the vehicle interior component of claim 1 of the reference application from a glass sheet having length and width dimensions of 10-100 cm as taught by Rickerl since Rickerl establishes that it was known to form curved glass articles for automobile interior components from glass sheets having those dimensions.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
Regarding the rejection of claim 1 over McFarland, the applicant asserts that McFarland fails to disclose a substrate having a non-planar surface including multiple radii of curvature (¶ spanning pp. 13-14 of the amendment) and that Rickerl and Fail do not cure this deficiency of McFarland (pg. 14 of the amendment).  The Office Action, however, is relying upon the newly cited Galuppi reference to address this limitation.
Regarding the rejection of claim 35 over Couillard or Faik, the applicant asserts that these references fail to disclose a base with a curved surface having a first curved area extending from a second curved area which curved areas are curved along the same direction (pg. 15, 3rd full ¶ of the amendment) and that Rickerl does not cure this deficiency of Couillard or Faik (¶ spanning pp. 16-17 of the amendment).  The Office Action, however, is relying upon the newly cited Galuppi reference to address these limitations.
Regarding the rejection of claim 66 over Couillard, the applicant asserts that Couillard fails to disclose a cold formed area of a surface extending from a hot formed area comprising a smaller radius of curvature (pg. 20, 1st full ¶ of the amendment).  Couillard, however, discloses curved glass articles comprising hot formed and cold formed regions ([0063] of Couillard) and having curved regions extending from one another (FIG. 2A of Couillard).  Couillard also provides motivation to hot form curved regions having a small radius of curvature (see analysis of claim 66 above).
Regarding the rejection of claim 66 over Faik, the applicant asserts that Faik fails to disclose a panel wherein a display is attached to a first bend region of the cover glass and a second bend region does not have an attached display (¶ spanning pp. 21-22 of the amendment).  In particular, the applicant asserts that the display is attached to a flat region of the cover layer (¶ spanning pp. 21-22 of the amendment).  FIG. 5 of Faik, however, discloses the displays #26 attached to an upper curved portion of the cover glass #22.
The applicant also asserts that Faik discloses cold forming and hot forming as alternative methods for bending the cover layer and does not suggest both cold forming and hot forming in combination with one another in bending the cover layer (pg. 22, 1st full ¶ of the amendment).  The applicant also asserts that the proposed modification of Faik is inconsistent with the objectives of Faik and therefore constitutes impermissible hindsight (pg. 24, 1st full ¶ of the amendment).  In particular, the applicant asserts that the Office Action fails to explain how one would heat the cover layer to hot-form a particular area of the cover layer without also heating the area to which the displays are attached (pg. 23, 1st full ¶ of the amendment).  One of skill in the art, however, would have clearly understood that bent areas having a small radius of curvature could be formed prior to attaching the displays and performing the cold bending operation with the displays attached.  The applicant also asserts that the reasoning that using hot bending to avoid the need for a carrier is flawed since Faik does not contain any suggestion to have only partial overlap between the carrier and cover layer (pg. 23, 2nd full ¶ of the amendment).  The Office Action, however, is not suggesting that the carrier be eliminated in the hot bent regions, but only that there is no need to rely on the carrier in these regions to hold to bent glass in the curved shape.
The applicant also asserts that Faik does not disclose positioning the cold formed and hot formed areas such that they extend from one another (pg. 24, 2nd full ¶ of the amendment).  Faik, however, discloses a panel having multiple bent regions extending from one another (FIG. 5 of Faik).
With regard to claim 93, the applicant asserts that Faik does not disclose placing displays at a bent portion of the cover layer (pg. 24, 3rd full ¶ of the amendment).  FIG. 5 of Faik, however, discloses the displays #26 attached to an upper curved portion of the cover glass #22.
Regarding the rejection of claim 96 over Faik, the applicant asserts that Faik fails to disclose cold forming and hot forming in combination with one another in bending the cover layer (pg. 25, 1st full ¶ of the amendment).  These arguments have been addressed above with respect to the rejection of claim 66.
Regarding the double-patenting rejections, the applicant asserts that the claims of the reference application do not teach or reasonably suggest the vehicle interior system of claims 1 and 25 as amended (pp. 25-26 of the amendment).  The double-patenting rejections, however, are relying upon the newly cited Galuppi reference to address the added limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frebourg et al. (French Patent Publication No. FR 3,012,073, machine language translation provided and cited below) discloses a method of forming a curved laminated glass wherein the glass is thermally bent and then subsequently cold formed to form the final curved shape (¶ spanning pp. 7-8 of Frebourg).  According to Frebourg, using a combination of hot and cold forming can reduce the stresses present in the cold formed glass sheet, particularly when the glass is formed onto a surface having a non-developable shape (pg. 7, 2nd full ¶ of Frebourg).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746